People v Francis (2015 NY Slip Op 03947)





People v Francis


2015 NY Slip Op 03947


Decided on May 7, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2015

Friedman, J.P., Acosta, Richter, Gische, JJ.


15054 3413/11 3629/11

[*1] The People of the State of New York, Respondent, —
vLawrence Francis, also known as Francis Lawrence, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Eve Kessler of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Ramandeep Singh of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Margaret Clancy, J. at plea; Ann M. Donnelly, J. at sentencing), rendered October 2, 2012, convicting defendant, upon his plea of guilty, of robbery in the first and third degrees, and sentencing him to an aggregate term of seven years, unanimously affirmed.
Although we do not find that defendant made a valid waiver of the right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 7, 2015
CLERK